MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jun 05 2019, 9:13 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Kevin L. Martin                                          Curtis T. Hill, Jr.
Wabash Valley Correctional Facility                      Attorney General
Carlisle, Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin L. Martin,                                         June 5, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-CT-2095
        v.                                               Appeal from the Sullivan Superior
                                                         Court
Makenzy Gilbert, Hess (Mail                              The Honorable Hugh R. Hunt,
Room), and Charles Dugan,                                Judge
Appellees-Defendants                                     Trial Court Cause No.
                                                         77D01-1807-CT-360



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-2095 | June 5, 2019                   Page 1 of 5
                                                 Case Summary
[1]   Kevin Martin, an inmate at Wabash Valley Correctional Facility (“WVCF”),

      appeals the trial court’s order dismissing with prejudice his complaint filed

      against certain employees and/or staff of WVCF. In his complaint, Martin

      inartfully alleges that WVCF staff violated his federal constitutional rights and

      certain administrative procedures in opening outside of his presence a letter

      addressed to the Indiana Supreme Court that was returned to Martin as the

      sender. Concluding that no federal constitutional right was implicated, and that

      no private state law cause of action existed, the trial court dismissed Martin’s

      complaint with prejudice. Martin asserts that the trial court erred in doing so. 1

      Concluding that Martin has waived our review of his claim, we affirm.




      1
       In addition to dismissing the complaint, the trial court also concluded that Martin’s claim was frivolous
      within the meaning of Indiana Code Section 35-50-6-5(a)(4). That section provides that a person may “be
      deprived of any part of the educational credit or good time credit the person has earned for any of the
      following: …. (4) If a court determines that a civil claim brought by the person in a state or an administrative
      court is frivolous, unreasonable, or groundless.” Martin does not mention or challenge this conclusion in his
      brief, and therefore the issue is waived. See Morris v. Biosafe Eng’g, Inc., 9 N.E.3d 195, 201 n.4 (Ind. Ct. App.
      2014) (noting that grounds for error are waived unless framed in appellant’s initial brief), trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2095 | June 5, 2019                          Page 2 of 5
                                        Discussion and Decision
[2]   As Martin has done in other appeals filed with this Court, he has chosen to

      proceed pro se.2 We again remind him that a litigant who proceeds pro se is

      held to the same rules of procedure that trained counsel is bound to follow.

      Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert.

      dismissed. Pro se litigants are afforded no inherent leniency simply by virtue of

      being self-represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014). One

      risk a litigant takes when he proceeds pro se is that he will not know how to

      accomplish all the things an attorney would know how to accomplish. Smith,

      907 N.E.2d at 555. When a party elects to represent himself, there is no reason

      for us to indulge any benevolent presumption on his behalf or to waive any rule

      for the orderly and proper conduct of the appeal. Foley v. Mannor, 844 N.E.2d

      494, 496 n.1 (Ind. Ct. App. 2006).


[3]   Although failure to comply with the appellate rules does not necessarily result

      in waiver of the issues presented, it is appropriate where, as here, such

      noncompliance substantially impedes our review. In re Moder, 27 N.E.3d 1089,

      1097 n.4 (Ind. Ct. App. 2015), trans. denied. First, Indiana Appellate Rule 43(C)

      states that an appellate brief “shall be produced in a neat and legible manner[.]”

      Much of the handwritten text in Martin’s eleven-page brief is illegible.

      Consequently, there are many words, sentences, and citations that we are

      unable to decipher or understand.



      2
          See Martin v. Brown, No. 18A-CT-2940, 2019 WL 1217796 (Ind. Ct. App. Mar. 15, 2019).


      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2095 | June 5, 2019               Page 3 of 5
[4]   Significantly, Martin’s appellate brief contains no statement of case or

      statement of facts as required by Indiana Appellate Rule 46(A)(5) and -(A)(6).

      Accordingly, we have been provided no explanation of “the nature of the case,

      the course of proceedings relevant to the issues presented for review, and the

      disposition of the issues by the trial court[,]” and we have been provided no

      “facts relevant to the issues presented for review.” Ind. Appellate Rule

      46(A)(5), -(A)(6). In other words, we have been given absolutely no context

      within which to review this appeal other than what we have gleaned from

      review of the original complaint filed with the trial court.


[5]   Moreover, Indiana Appellate Rule 46(A)(8) requires that the contentions in an

      appellant’s brief be supported by cogent reasoning and citations to authorities,

      statutes, and the appendix or parts of the record on appeal. Martin’s brief is

      replete with bald statements and assertions unsupported by cogent argument

      and citations to legal authority. Specifically, he asserts that WVCF mailroom

      staff interfered with his constitutional rights, but he fails to cite a single case in

      support of his assertion that his federal constitutional rights have been

      implicated. Martin further baldy claims that the trial judge was unfairly biased

      against him and should have recused himself from the case, and although he

      cites some legal authority, he fails to then offer cogent argument or reasoning.

      The mere citation to legal authority in support of an argument is insufficient if it

      is not also supported by cogent reasoning.


[6]   We will not search the record to find a basis for a party’s argument, nor will we

      search the authorities cited by a party in order to find legal support for his

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2095 | June 5, 2019   Page 4 of 5
      position. Thomas v. State, 965 N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012). In short,

      this Court will “not become an advocate for a party, or address arguments that

      are inappropriate or too poorly developed or expressed to be understood.” Basic

      v. Amouri, 58 N.E.3d 980, 984 (Ind. Ct. App. 2016). Failure to abide by our

      appellate rules of procedure has resulted in waiver of Martin’s claims on appeal.

      See, e.g., Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009). We affirm

      the trial court’s order in all respects.


[7]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2095 | June 5, 2019   Page 5 of 5